Case: 12-14008    Date Filed: 09/26/2013   Page: 1 of 4


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                             No. 12-14008
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 1:11-cv-24291-MGC



JOHN A. JACOBS, JR.,

                                                           Plaintiff-Appellant,

                                   versus

EMILIO ESTEFAN,
FRANK AMADEO,
JAIRO MARTINEZ,
AR,
LAURA MEJIA,
JANET DE ARMAS,
ESTEFAN ENTERPRISES, INC.,

                                                        Defendants-Appellees.

                       ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (September 26, 2013)
               Case: 12-14008     Date Filed: 09/26/2013     Page: 2 of 4


Before DUBINA, MARTIN and FAY, Circuit Judges.

PER CURIAM:

      John Jacobs, Jr., proceeding pro se and in forma pauperis, appeals the

dismissal of his breach-of-contract complaint for failure to state a claim upon

which relief may be granted. Jacobs argues that, in 1999, he entered into an

implied contract with Estefan Enterprises, Inc. (“Estefan, Inc.”). Estefan, Inc.

allegedly breached the contract in 2005 or 2006. On August 12, 2011, Jacobs

filed his complaint against Estefan Inc. for (1) breach of implied contract;

(2) promissory estoppel; (3) detrimental reliance; (4) pain and suffering; and (5)

out-of-pocket expenses. On appeal, Jacobs argues the district court erred in

concluding the statute of limitations barred his claim, because he tolled the statute

of limitations when he filed Consumer Services complaints against the company in

2009 and 2011.

      We review a district court’s ruling on a Rule 12(b)(6) motion de novo. Hill

v. White, 321 F.3d 1334, 1335 (11th Cir. 2003). The complaint is viewed in the

light most favorable to the plaintiff; all of the plaintiff’s well-pleaded facts are

accepted as true. Am. United Life Ins. Co. v. Martinez, 480 F.3d 1043, 1057 (11th

Cir. 2007). Pro se complaints are more liberally construed than formal pleadings

drafted by lawyers. Powell v. Lennon, 914 F.2d 1459, 1463 (11th Cir. 1990).




                                            2
               Case: 12-14008     Date Filed: 09/26/2013    Page: 3 of 4


      Under Rule 12(b)(6), a complaint is subject to dismissal when its facial

allegations show that an affirmative defense bars recovery on the claim. Marsh v.

Butler County, Ala., 268 F.3d 1014, 1022 (11th Cir. 2001). The statute of

limitations in Florida for a “legal or equitable action on a contract, obligation, or

liability not founded on a written instrument” is four years. Fla. Stat. Ann.

§ 95.11(3)(k). Florida law provides certain circumstances under which the statute

of limitations may be tolled:

      (a)    Absence from the state of the person to be sued.
      (b)    Use by the person to be sued of a false name that is unknown to
             the person entitled to sue so that process cannot be served on
             the person to be sued.
      (c)    Concealment in the state of the person to be sued so that
             process cannot be served on him or her.
      (d)    The adjudicated incapacity, before the cause of action accrued,
             of the person entitled to sue. In any event, the action must be
             begun within 7 years after the act, event, or occurrence giving
             rise to the cause of action.
      (e)    Voluntary payments by the alleged father of the child in
             paternity actions during the time of the payments.
      (f)    The payment of any part of the principal or interest of any
             obligation or liability founded on a written instrument.
      (g)    The pendency of any arbitral proceeding pertaining to a dispute
             that is the subject of the action.
      (h)    The period of an intervening bankruptcy tolls the expiration
             period of a tax certificate under § 197.482 and any proceeding
             or process under chapter 197.
      (i)    The minority or previously adjudicated incapacity of the person
             entitled to sue during any period of time in which a parent,
             guardian, or guardian ad litem does not exist, has an interest
             adverse to the minor or incapacitated person, or is adjudicated
             to be incapacitated to sue; except with respect to the statute of
             limitations for a claim for medical malpractice as provided in
             § 95.11. In any event, the action must be begun within 7 years
                                           3
              Case: 12-14008     Date Filed: 09/26/2013    Page: 4 of 4


             after the act, event, or occurrence giving rise to the cause of
             action.

Fla. Stat. Ann. § 95.051.

      The district court properly dismissed Jacobs’s amended breach-of -

contract complaint for failure to state a claim because his action is barred by

Florida’s statute of limitations. Viewing the allegations in the complaint as

true and in the light most favorable to Jacobs, he entered into an implied

contract with Estefan, Inc. sometime in 1999. Six-and-a-half years later, at

some point in 2005 or 2006, Estefan, Inc. breached the contract.

Consequently, Jacobs should have filed his complaint by 2009 or 2010. See

Fla. Stat. Ann. § 95.11(3)(k). Because he did not file his complaint until

August of 2011, the action is barred by the statute of limitations. Further,

Jacobs did not allege any facts that would have tolled Florida’s statute of

limitations. See Fla. Stat. Ann. § 95.051.

      AFFIRMED.




                                             4